Citation Nr: 1316946	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  06-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating, for service-connected lower back disc pathology, root irritation at L5 (lower back disorder), currently evaluated at 40 percent disabling.

2.  Entitlement to service connection for a disorder of the penis, to include as secondary to the lower back disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July to October 1981, and from November 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions in October 2004 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board notes that a supplemental statement of the case was issued to the Veteran in May 2012 which indicates consideration of all relevant evidence noted in the two claims files.  38 C.F.R. §§19.31, 20.1304 (2012).    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.

The issue of entitlement to service connection for a right shoulder disorder, for which the Veteran appeared before a different Veterans Law Judge to provide hearing testimony in September 2012, is the subject of a separate decision.

REMAND

In an August 2005 VA Form 9, the Veteran requested, by checking the appropriate box, to appear for a travel board hearing at the RO before a Veterans Law Judge.  In a subsequent VA Form 9 received at the RO in June 2006, the Veteran indicated, by checking the appropriate box, that he did not want a Board hearing.  However, during a hearing before the Board in September 2012, while addressing an issue that is the subject of another appeal (service connection for a right shoulder disorder), the Veteran again clearly indicated that he wanted a hearing before the Board at the RO for the issues addressed in this particular appeal.  

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran whether he desires a travel Board hearing or a videoconference hearing, and then schedule the Veteran for such a hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


